Memorandum.
The order of the Appellate Division should be reversed, with costs, and the determination of the State Liquor Authority reinstated. In this proceeding to review the Authority’s cancellation of petitioner’s license based on availing in violation of section 111 of the Alcoholic Beverage Control Law, the Appellate Division improperly concluded that the Authority’s determination was not supported by substantial evidence. Petitioner’s inability to recall, when interviewed, the economic incidents of his purchase of the premises, the fact and concealment of petitioner’s full-time outside employment, the questionable and unusual economic relationship between petitioner and his ostensible employee, and the employee’s recent and several convictions for gambling not disclosed by petitioner, are more than adequate to support the Authority’s finding that one other than the petitioner availed himself of the license. The Appellate Division correctly concluded that the other specifications by the Authority were without adequate support or basis.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson concur.
Order reversed, etc.